By the Court.

If for no other reason the relief sought by this, writ should be denied on the ground of the relator’s lack of diligence. Having obtained one extension of the time for filing claims against the estate, he suffered that period to expire without seeking any further extension; and this was unexcused when subsequently he sought to have another period allowed for that purpose. Then,, after the refusal of the probate court to grant this application, two months were allowed to pass before the relator sought by this writ to have the order of the probate court reviewed; and this delay is wholly unexcused.
Writ quashed.